Title: William C. C. Claiborne to Thomas Jefferson, 11 August 1810
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Dear Sir,
             
                     Washington 
                     August 11h 1810
          
           
			 In a Letter which I addressed to the Mayor of New-Orleans, under date of the 7h Instant, I requested him “to ascertain the sums of money expended by the Corporation, since the 20h of December 1803, and to transmit an account of the same to you.” I have supposed, that this information might prove useful in the Trial of Livingston’s Suit, and therefore I wish it to be laid before your Council.—I have also requested the Mayor “to ascertain the quantum of Compensation” 
                  (in Batture Lots) promised by Livingston to each of his Lawyers, and to inform you thereof.
           The transfer by James Brown to Keene of his Batture Lot for some Land near the English Turn, was currently reported & accredited at New Orleans;—But of the particulars the Mayor will inform himself, & advise you.
          It seems that Livingston has brought an Action against the Marshal of Orleans;—my Letters do not mention it—But I find that the occurrence is noticed in one of the New-Orleans papers.—I have urged the Mayor to endeavour to put off, to a distant day, an investigation of this Cause;—I wish much to return to New-Orleans previous to the trial, in order to take measures to counteract that System of Intrigue & Villany, which Livingston & his friends Clark & Co: will I am assured set on foot.—
          
		  I enclose you one of Mr Poidrass’s Pamphlets, containing Copies of his several Speech Speeches on the subject of the Batture, & of an address of his to the Legislature to 
                  of the Territory, in which he portrays the Character of his “gregarious” Band.—
		  I
			 shall apply to the Clerk of the House of Representatives for Copies of the Petitions to Congress relative to the Batture, and will transmit them to you.—I
			 set out to Philadelphia in two days, & shall probably proceed to New York, where, I shall not be at all surprised, if Livingston should commence an Action against me also, for my agency in dispossessing him of the Batture.
			 
          
		  I will thank you Sir, to present my best wishes to Colo: Randolph, his Lady & amiable family.—
          
            I am Dear Sir, with the greatest Respect your faithful friend
            
                  
               William C. C. Claiborne
          
        